DETAILED ACTION
Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:  “…wherein running a well testing tool downhole in a wellbore…” should read as “…wherein running the well testing tool downhole in the wellbore…”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “…coupling the central bore of the well testing tool with an annulus of the wellbore adjacent…” should read as “…coupling the central bore of the well testing tool with the annulus of the wellbore adjacent…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 16-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2018/0051535 A1; herein “Wang”) in view of Langseth et al. (US Patent 6,357,525 B1; herein “Langseth”).

In regards to claim 1, Wang discloses: A method for testing a fluid in a wellbore (at least abstract and paragraph [0004] introduces “…a method for testing a subterranean formation intersected by a well that includes running a test string into the well…”; “…Embodiments also include a system to perform a test in a hydrocarbon well”), the method comprising: 
(at least paragraphs [0004, 0024-0025] and figure 1 introduces the unlabeled well testing tool comprising of at least 114, 120, 122, 124, as shown in at least figure 1) carried on a testing string (at least unlabeled string element uphole of 118, as shown in at least figure 1) downhole in a wellbore (at least 102) at a zone (at least 106, 108) of interest of the wellbore (as shown in at least figure 1), the well testing tool comprising a housing (the housing comprises of the radially outer tubing(s)/casing(s)/shell(s) coupled to form the well testing tool, as shown in at least figure 1), a central bore (unlabeled interior of the well testing tool; at least paragraphs [0023-0030] introduces for the flow of fluid within the well testing tool during operation) extending from a first longitudinal end to a second, opposite longitudinal end (uphole and downhole ends, respectively, of the well testing tool) of the well testing tool (as shown in at least figure 1), and a first packer (at least 112) and a second packer (at least 114) that circumscribe a portion of the housing of the well testing tool (at least paragraphs [0023-0030] introduces “…the downhole testing system 100 includes an upper isolation packer 112 and a lower isolation packer 114 to isolate the two zones 106 and 108 from each other and from an upper subsystem 116”, as shown in at least figure 1), the first packer positioned uphole of the second packer (as shown in at least figure 1), the well testing tool configured to define an annulus between the housing and an inner wall of the wellbore (annulus is defined as the space between the well testing tool and the casing 110, as shown in at least figure 1); 
	activating, with a control module (at least 118), a first selectively longitudinal valve (at least ball portion of 120) positioned uphole of the first packer (as shown in at least figure 1) to allow fluid flow through the central bore at the first selectively controllable longitudinal valve (at least paragraphs [0023-0030] introduces “…a main valve 120 that serves to permit or to prevent the flow of hydrocarbon fluid from the lower zones to the upper subsystem 116. This main valve 120 can be, for example, a dual-valve, made of a ball valve and a sleeve valve, such as the Intelligent Remote Dual Valve tool available from Schlumberger”);
	activating, with the communication module (at least 118), a second selectively controllable longitudinal valve (at least 126) positioned downhole of the second packer to selectively plug the central bore from fluid flow along the central bore at the second selectively controllable longitudinal valve (at least paragraphs [0023-0030] and figure 1 introduces “…the flow subs 126 and 130 can be replaced with flow valves for testing. It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; Examiner notes that element 126 allows for fluid flow along the central bore of the well testing tool); 
	engaging, with the first packer of the well testing tool, the inner wall of the wellbore (at least paragraph [0023-0027] introduces setting the packer(s), as further depicted within figure 1); 
	engaging, with the second packer of the well testing tool, the inner wall of the wellbore (at least paragraph [0023-0027] introduces setting the packer(s), as further depicted within figure 1);
	activating, with the communication module, a selectively controllable radial valve (at least 132; at least paragraph [0026] introduces “…It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; at least paragraphs [0027-0028] introduces controlling the valve 132 to open or close) positioned between the first packer (at least 112) and the second packer (at least 114) to flow fluid between the central bore and the annulus formed between the first packer and the second packer (at least paragraphs [0023-0030] introduces “fluid from the lower zone 106 flows into the inner tubing through a flow port 136 of the flow sub 126 and then out of the flow ports of the intermediate valve 132 into the inner annulus between the casing 110 and the upper portion of the inner tubing, and then into the flow port 138 of the flow sub 130 and into the upper portion of the inner tubing”); and
	flowing a fluid sample from the annulus between the first packer and the second packer through the testing string (at least paragraphs [0023-0030] introduces “If buildup of pressure is required to test the lower zone 106, then the intermediate valve 132 can be closed for buildup and then re-opened to continue testing the lower zone. In this manner, the lower zone can be tested individually and independently of the upper zone by, for example, using test equipment 122b and/or 122c to take measurements of pressure and flow and samples of the fluid to determine its composition”).
	However, Wang appears to be silent in regards to: flowing a fluid sample from the annulus between the first packer and the second packer through the testing string to a tophole facility..
	
a tophole facility (at least column 2, line 50- column 4, line 11, introduces “At the surface, a valve 44 may be opened to allow the gas to pass through a conduit 52 in which a gauge, flow meter, and/or other measuring device 46 may be attached to monitor the pressure increase in atmospheric chamber 37, from which flow rate into the atmospheric chamber 37 can be estimated”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang to include the teachings of Langseth, by modifying the sample fluid flow within the downhole testing tool taught by Wang to include for the sample fluid within the downhole testing tool to flow to the tophole facility taught by Langseth to at least determine the nature and characteristics of one or more zones of a formation before the well is completed (at least column 1, lines 16-19). Furthermore, Wang also expressly teaches the use of measuring the different fluids and even commingled fluid streams and this is merely another manner of testing. 

In regards to claim 2, Wang further discloses: measuring a pressure in the annulus between the first packer and the second packer with a pressure sensor (at least 122b) positioned on the housing of the well testing tool (at least paragraphs [0025-0027] and figure 1 introduces “test equipment 122a, such as a fluid analyzer, flow meter, pressure gauges and a sampler carrier as examples”); and (at least paragraphs [0025-0027 and 0056] introduces “…the control station 118 is arranged to communicate with a surface control and acquisition system 140 and with the downhole apparatuses. The control station 118 thus provides for a communication path between the surface and the downhole systems so that the equipment can be controlled and telemetry can be collected”).

In regards to claim 3, Wang further discloses: wherein the communication module comprises a transmitter configured to transmit signals to and receive signals from the first selectively controllable longitudinal valve (at least the ball portion of 120; at least paragraphs [0023-0030] introduces “…a main valve 120 that serves to permit or to prevent the flow of hydrocarbon fluid from the lower zones to the upper subsystem 116. This main valve 120 can be, for example, a dual-valve, made of a ball valve and a sleeve valve, such as the Intelligent Remote Dual Valve tool available from Schlumberger”), the second selectively controllable longitudinal valve (at least 126; at least paragraphs [0023-0030] and figure 1 introduces “…the flow subs 126 and 130 can be replaced with flow valves for testing. It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”), the selectively controllable radial valve (at least 132; at least paragraph [0026] introduces “…It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; at least paragraphs [0027-0028] introduces controlling the valve 132 to open or close), the first packer, the second packer, and the pressure sensor (at least paragraphs [0025-0027 and 0056] introduces “…upper subsystem 116 further includes remotely controllable test equipment 122a, such as a fluid analyzer, flow meter, pressure gauges and a sampler carrier as examples. Remotely controllable test equipment 122b and 122c also are provided in the region below the upper packer 112”; “…the control station 118 is arranged to communicate with a surface control and acquisition system 140 and with the downhole apparatuses. The control station 118 thus provides for a communication path between the surface and the downhole systems so that the equipment can be controlled and telemetry can be collected”).

In regards to claim 4, Wang discloses: wherein the communication module comprises a tubing (tubing subs coupled to thereof, as shown in at least figure 1).
	However, Wang appears to be silent in regards to: wherein the communication module comprises at least one of smart coil tubing, coil tubing, slickline, or e-line.
	Langseth teaches a dual packer workstring which uses a communication module for controlling valves. Langseth discloses: wherein the communication module comprises at least one of smart coil tubing, coil tubing, slickline, or e-line (at least column 4, lines 45-49 introduces “fluid pressure control lines and electrical control lines may be run down the test string 20 to the electrical devices to be controlled”).
(at least column 1, lines 16-19).

In regards to claim 5, Wang further discloses: wherein activating the selectively controllable valve with the communication module comprises positioning the transmitter of the communication module proximate to the selectively controllable radial valve (at least 132) to activate the selectively controllable radial valve (the positioning of the elements, as shown in at least figure 1; at least paragraph [0026] introduces “…the flow subs 126 and 130 can be replaced with flow valves for testing. It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; “…the first zone 106 and second zone 108 are hydraulically isolated by a remotely actuated intermediate valve 132 in order to prevent the flow of hydrocarbon fluid from the lower zone 106 to the upper zone 108”). 

In regards to claim 6, Langseth further discloses: wherein flowing a fluid sample from the annulus to a tophole facility comprises flowing the fluid sample to the tophole facility through a fluid communication pathway of the communication module (at least column 2, line 50- column 4, line 11, introduces “At the surface, a valve 44 may be opened to allow the gas to pass through a conduit 52 in which a gauge, flow meter, and/or other measuring device 46 may be attached to monitor the pressure increase in atmospheric chamber 37, from which flow rate into the atmospheric chamber 37 can be estimated”; at least column 9, lines 44-54 introduces “…the inductive coupler portions 230 and 232 are lined up to provide an electrical communications path to test equipment (e.g., sensors, control modules, gauges, and so forth) in the lower test string section 201. Effectively, the inductive coupler portions 230 and 232 form a data transfer module to enable communication of collected data”; Examiner notes that the downhole communication module, such as element 230, 232 as shown in figures 6, allows for sample fluid to flow from the annulus of the wellbore to the surface tophole facility through the downhole testing tool).

In regards to claim 7, Wang further discloses: wherein running a well testing tool at least paragraphs [0004, 0024-0025] and figure 1 introduces the unlabeled well testing tool comprising of at least 114, 120, 122, 124, as shown in at least figure 1; see Examiner’s noted claim objection above) downhole in a wellbore (at least 102; see Examiner’s noted claim objection above) comprises running the well testing tool to an open-hole portion of the wellbore (at least paragraph [0024] and figure 1 introduces “a downhole, single trip, multi-zone testing system 100 according to one embodiment is shown. System 100 is designed for use in a hydrocarbon well 102 that penetrates a formation 104 having multiple zones or layers 106 and 108”), engaging the wall of the wellbore (at least paragraph [0024] introduces “…it should be understood that embodiments of the systems and techniques disclosed herein also be used in uncased wells, gravel packed wells, deviated wells, etc.”) with the first packer comprises engaging a wall of the open-hole portion of the wellbore with the first packer, and engaging the wall of the wellbore with the second packer comprises engaging the wall of the open-hole portion of the wellbore with the second packer (at least paragraph [0027] introduces setting the upper and lower packers 112, 114 within the wellbore where the packers engage the wall of the wellbore).

In regards to claim 8, Wang further discloses: wherein engaging the wall of the wellbore with the first packer and the second packer comprises isolating a zone of interest of the wellbore between the first packer and the second packer (at least paragraph [0025] introduces “…the downhole testing system 100 includes an upper isolation packer 112 and a lower isolation packer 114 to isolate the two zones 106 and 108 from each other and from an upper subsystem 116”).

In regards to claim 9, Wang further discloses: comprising, in response to activating a second selectively controllable radial valve (of at least 120; Examiner notes that the valve assembly 120 can include multiple portions, like the port sleeve, as introduced in at least paragraph [0025]; at least paragraph [0025] introduces “…a main valve 120 that serves to permit or to prevent the flow of hydrocarbon fluid from the lower zones to the upper subsystem 116. This main valve 120 can be, for example, a dual-valve, made of a ball valve and a sleeve valve, such as the Intelligent Remote Dual Valve tool available from Schlumberger”) positioned uphole of the first packer (at least 112) with the communication module to flow fluid between the central bore and the annulus formed uphole of the first packer (at least paragraphs [0027-0029] introduces opening and closing element 120 to allow for flow fluid between the central bore and the annulus formed uphole of the first packer).

In regards to claim 10, Wang further discloses: comprising, in response to positioning the well testing tool carried on the testing string downhole in the wellbore, at least one of pressure testing the well testing tool or drift testing the well testing tool (at least paragraph [0027] introduces “If buildup of pressure is required to test the lower zone 106, then the intermediate valve 132 can be closed for buildup and then re-opened to continue testing the lower zone. In this manner, the lower zone can be tested individually and independently of the upper zone by, for example, using test equipment 122b and/or 122c to take measurements of pressure and flow and samples of the fluid to determine its composition”).

In regards to claim 16, Wang discloses: wherein the communication module comprises a tubing (tubing subs coupled to thereof, as shown in at least figure 1).
	However, Wang in view of McKee appear to be silent in regards to: wherein the communication module comprises at least one of smart coil tubing, coil tubing, slickline, or e-line.
(at least column 4, lines 45-49 introduces “fluid pressure control lines and electrical control lines may be run down the test string 20 to the electrical devices to be controlled”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of McKee to include the teachings of Langseth, by modifying the communication module taught by Wang in view of McKee to include for an e-line taught by Langseth to at least determine the nature and characteristics of one or more zones of a formation before the well is completed (at least column 1, lines 16-19).

In regards to claim 17, Wang discloses: the communication module (as shown in at least figure 1).
	Furthermore, Wang in view of McKee appear to be silent in regards to: wherein the communication module comprises a fluid communication pathway configured to transmit fluids between a downhole end of the communication module and an opposite, uphole end of the communication module.
	Langseth teaches a downhole dual packer flow control string. Langseth discloses: wherein the communication module comprises a fluid communication pathway configured to transmit fluids between a downhole end of the communication module and an opposite, uphole end of the communication module (at least column 2, line 50- column 4, line 11, introduces “At the surface, a valve 44 may be opened to allow the gas to pass through a conduit 52 in which a gauge, flow meter, and/or other measuring device 46 may be attached to monitor the pressure increase in atmospheric chamber 37, from which flow rate into the atmospheric chamber 37 can be estimated”; at least column 9, lines 44-54 introduces “…the inductive coupler portions 230 and 232 are lined up to provide an electrical communications path to test equipment (e.g., sensors, control modules, gauges, and so forth) in the lower test string section 201. Effectively, the inductive coupler portions 230 and 232 form a data transfer module to enable communication of collected data”; Examiner notes that the downhole tool testing tool allows for wellbore fluid to flow through the communication module comprising of at least elements 230, 232, within the downhole testing tool, to the surface for collection purposes).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of McKee to include the teachings of Langseth, by modifying the fluid flow within the downhole testing tool taught by Wang in view of McKee to include for the communication module to comprise a fluid communication pathway configured to transmit fluids between a downhole end of the communication module and an opposite, uphole end of the communication module taught by Langseth to at least determine the nature and characteristics of one or more zones of a formation before the well is completed (at least column 1, lines 16-19). 

In regards to claim 21, Wang discloses: the central bore of the downhole testing tool (as disclosed in paragraphs [0025-0034] and figure 1).
	However, Wang in view of McKee appear to be silent in regards to: wherein the central bore comprises a full-bore pass through along an entire longitudinal length of the well testing tool, the central bore configured to allow pass through of the communication module through the central bore.
	Langseth teaches a downhole dual packer flow control string. Langseth discloses: wherein the central bore comprises a full-bore pass through along an entire longitudinal length of the well testing tool, the central bore configured to allow pass through of the communication module through the central bore (at least column 2, line 50- column 4, line 11, introduces “At the surface, a valve 44 may be opened to allow the gas to pass through a conduit 52 in which a gauge, flow meter, and/or other measuring device 46 may be attached to monitor the pressure increase in atmospheric chamber 37, from which flow rate into the atmospheric chamber 37 can be estimated”; at least column 9, lines 44-54 introduces “…the inductive coupler portions 230 and 232 are lined up to provide an electrical communications path to test equipment (e.g., sensors, control modules, gauges, and so forth) in the lower test string section 201. Effectively, the inductive coupler portions 230 and 232 form a data transfer module to enable communication of collected data”; Examiner notes that the downhole tool testing tool allows for wellbore fluid to flow through the communication module comprising of at least elements 230, 232, within the downhole testing tool, to the surface for collection purposes).
(at least column 1, lines 16-19). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2018/0051535 A1; herein “Wang”) in view of Langseth et al. (US Patent 6,357,525 B1; herein “Langseth”) and Ross et al. (US Publication 2019/0203567 A1; herein “Ross”).

In regards to claim 11, Wang discloses: activating the selectively controllable radial valve with the communication module (as disclosed in claim 1 above).
	However, Wang in view of Langseth appear to be silent in regards to: comprising, in response to activating the selectively controllable radial valve with the communication module, treating the zone of interest of the wellbore with an acid treatment.
	The teachings of Ross disclose a downhole testing and treating system/method, as disclosed therein. Ross discloses: comprising, in response to activating the selectively controllable radial valve with the communication module, treating the zone of interest of the wellbore with an acid treatment (at least paragraphs [0206-0212] introduces conducting well testing using a downhole testing tool comprising of valves and sensors to test formation fluid via a communication module; “Following operation of the device, data from the pressure sensor, and optionally other sensors, may be used, at least in part, to determine whether to conduct or how to better optimize at least one of a hydraulic fracturing operation, a well test, and a well/reservoir treatment, such as an acid treatment, on the well”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of Langseth to include the teachings of Ross, by modifying the wellbore testing system in response to activating the selectively controllable radial valve with the communication module taught by Wang in view of Langseth to include for treating the zone of interest of the wellbore with an acid treatment taught by Ross to determine the optimum strategy for extracting fluids from the reservoir (at least paragraph [0003]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2018/0051535 A1; herein “Wang”) in view of Langseth et al. (US Patent 6,357,525 B1; herein “Langseth”) with the teachings of McKee et al. (US Publication 2004/0163811 A1; herein “McKee”).

In regards to claim 12, Wang further discloses: deactivating the selectively controllable radial valve to plug fluid flow (at least paragraph [0026] introduces “…It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; at least paragraphs [0027-0028] introduces controlling the valve 132 to open or close) between the central bore and the annulus formed between the first packer and the second packer (as shown in at least figure 1). 
	However, Wang in view of Langseth appear to be silent in regards to: disengaging the first packer from the wall of the wellbore; disengaging the second packer from the wall of the wellbore; and positioning the well testing tool carried on the testing string at a second, different zone of interest of the wellbore.
	Nonetheless, the teachings of McKee introduces a downhole straddle packer tool comprising a plurality of valves therein to allow for controlling fluid flow during at least testing within wellbore (as disclosed in at least abstract and paragraphs [0044 & 0048]). McKee discloses: disengaging the first packer from the wall of the wellbore; disengaging the second packer from the wall of the wellbore; and positioning the well testing tool carried on the testing string at a second, different zone of interest of the wellbore (at least paragraph [0033] introduces “When the packer elements are balanced the packer elements release their sealing engagement with the casing and the well service tool can then be conveyed upwardly for retrieval or conveyed downwardly or upwardly to another selected perforated zone of the casing, where the fracturing or other well treatment operation can be repeated”). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of Langseth to include the teachings of (at least paragraph [0033]).

Claims 13-15, 18-20, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2018/0051535 A1; herein “Wang”) in view of McKee et al. (US Publication 2004/0163811 A1; herein “McKee”).

In regards to claim 13, Wang discloses: A well testing system (at least 100, as shown in at least figure 1) for use in a wellbore (at least abstract and paragraph [0004] introduces “…a method for testing a subterranean formation intersected by a well that includes running a test string into the well…”; “…Embodiments also include a system to perform a test in a hydrocarbon well”), the well testing system comprising: 
	a retrievable well testing tool (at least paragraphs [0004, 0024-0025] and figure 1 introduces the unlabeled well testing tool comprising of at least 114, 120, 122, 124, as shown in at least figure 1; Examiner notes that if the downhole tool has the capability of being introduced within the wellbore, it can be able to be retrieved from the wellbore as well) comprising a housing (the housing comprises of the radially outer tubing(s)/casing(s)/shell(s) coupled to form the well testing tool, as shown in at least figure 1) and a central bore (unlabeled interior of the well testing tool; at least paragraphs [0023-0030] introduces for the flow of fluid within the well testing tool during operation), and configured to be positioned in a wellbore of a well (at least figure 1 introduces the downhole tool to be positioned within the wellbore at least 102 of the well), the well testing tool comprising: 
	a first packer (at least 112) and a second packer (at least 114) that circumscribe a portion of the housing of the well testing tool (at least paragraphs [0023-0030] introduces “…the downhole testing system 100 includes an upper isolation packer 112 and a lower isolation packer 114 to isolate the two zones 106 and 108 from each other and from an upper subsystem 116”, as shown in at least figure 1), the first packer positioned uphole of the second packer (as shown in at least figure 1), the first packer and the second packer configured to selectively engage and seal against a wall of the wellbore (at least paragraph [0023-0027] introduces setting the packer(s), as further depicted within figure 1); 
	a first selectively controllable radial valve (at least 120; at least paragraph [0025] introduces “…a main valve 120 that serves to permit or to prevent the flow of hydrocarbon fluid from the lower zones to the upper subsystem 116. This main valve 120 can be, for example, a dual-valve, made of a ball valve and a sleeve valve, such as the Intelligent Remote Dual Valve tool available from Schlumberger”) uphole of the first packer to selectively communicate fluid between the central bore and an annulus (area between the downhole tool and wellbore wall, as shown in at least figure 1) uphole of the first packer (at least paragraphs [0027-0029] introduces opening and closing element 120 to allow for flow fluid between the central bore and the annulus formed uphole of the first packer), the annulus (as shown in at least figure 1); 
	a second selectively controllable radial valve (at least 132; at least paragraph [0026] introduces “…the flow subs 126 and 130 can be replaced with flow valves for testing. It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; at least paragraphs [0027-0028] introduces controlling the valve 132 to open or close) between the first packer (at least 112) and the second packer (at least 114) to selectively communicate fluid between the central bore and the annulus between the first packer and the second packer (at least paragraphs [0023-0030] introduces “fluid from the lower zone 106 flows into the inner tubing through a flow port 136 of the flow sub 126 and then out of the flow ports of the intermediate valve 132 into the inner annulus between the casing 110 and the upper portion of the inner tubing, and then into the flow port 138 of the flow sub 130 and into the upper portion of the inner tubing”); 
	a second selectively controllable longitudinal valve (at least 126) downhole of the second packer to selectively plug the central bore from fluid flow along the central bore (at least paragraphs [0023-0030] and figure 1 introduces “…the flow subs 126 and 130 can be replaced with flow valves for testing. It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; Examiner notes that element 126 allows for fluid flow along the central bore of the well testing tool); and 
(of at least 118; at least paragraph [0036] introduces communication module 118 to receive command signals and data signals) communicatively coupled to the first packer, second packer, first selectively controllable radial valve, second selectively controllable radial valve, first selectively controllable longitudinal valve, and second selectively controllable longitudinal valve (at least paragraphs [0024-0033] introduces element 118 to receive command signals and data signals to allow for controlling the various movable elements of the downhole tool therein to further allow for conducting wellbore testing/operation); and 
	a communication module (at least 118) configured to communicate with the receiver (at least paragraph [0036] introduces communication module 118 to receive command signals and data signals) to control activation of the first packer, second packer, first selectively controllable radial valve, second selectively controllable radial valve, first selectively controllable longitudinal valve, and second selectively controllable longitudinal valve (at least paragraphs [0024-0033] introduces element 118 to receive command signals and data signals to allow for controlling the various movable elements of the downhole tool therein to further allow for conducting wellbore testing/operation).
	However, Wang appears to be silent in regards to: a first selectively controllable longitudinal valve uphole of the first packer to selectively plug the central bore from fluid flow along the central bore.
	Nonetheless, the teachings of McKee introduces a downhole straddle packer tool comprising a plurality of valves therein to allow for controlling fluid flow during at least (as disclosed in at least abstract and paragraphs [0044 & 0048]). McKee discloses: activating a first selectively longitudinal valve (at least 52) positioned uphole of the first packer (at least 28) to allow fluid flow through the central bore at the first selectively controllable longitudinal valve (at least paragraphs [0032-0033, 0042, 0044, 0048] and figures 1 & 5 introduces two longitudinal valves, at least 52, 48, which are used in the downhole straddle packer tool for controlling fluid flow within the central bore valve(s)).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang to include the teachings of McKee, by modifying the downhole straddle packer tool taught by Wang to include for activating a first selectively longitudinal valve positioned uphole of the first packer to allow fluid flow through the central bore at the first selectively controllable longitudinal valve taught by McKee to isolate the tubing string from casing or formation pressure and permit tool conveyance while maximizing the service life of the tubing string and to accommodate overpressured and underbalanced reservoir conditions (at least abstract).
		
In regards to claim 14, Wang further discloses: wherein the first selectively controllable radial valve (at least ball portion of 120) comprises a mud displacement valve, the mud displacement valve comprising communication ports (opening ports of at least 120, as shown in at least figures 1 and 3) fluidly coupling the central bore of the well testing tool with an annulus of the wellbore adjacent the mud displacement valve, the communication ports configured to selectively actuate open and closed (at least paragraph [0025] introduces “…a main valve 120 that serves to permit or to prevent the flow of hydrocarbon fluid from the lower zones to the upper subsystem 116. This main valve 120 can be, for example, a dual-valve, made of a ball valve and a sleeve valve, such as the Intelligent Remote Dual Valve tool available from Schlumberger”).

In regards to claim 15, Wang further discloses: comprising a straddle tubing (plurality of coupled tubing subs of the downhole tool, as shown in at least figure 1) formed in the housing of the well testing tool between the first packer (at least 112) and the second packer (at least 114), the straddle tubing comprising the second selectively controllable radial valve (at least 132), the second selectively controllable radial valve comprising straddle communication ports (opening ports of at least 132) configured to selectively actuate open and closed (at least paragraph [0026] introduces “…the flow subs 126 and 130 can be replaced with flow valves for testing. It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; at least paragraphs [0027-0028] introduces controlling the valve 132 to open or close).

In regards to claim 18, Wang further discloses: wherein the well testing tool comprises a communication device (i.e. element(s) which make up the at least 118) complementary with the communication module and configured to communicate with (at least paragraph [0036] introduces communication module 118 to receive command signals and data signals).

In regards to claim 19, Wang further discloses: wherein the communication device comprises the receiver of the well testing tool (at least paragraph [0036] introduces communication module 118 to receive command signals and data signals).

In regards to claim 20, Wang further discloses: wherein the communication module comprises at least one of a telemetric communication, a wireline communication, a wired communication over cables, a wireless communication with receivers and transmitters, or a drop plug communication (at least paragraph [0030] introduces “…control station 118 thus provides for a communication path between the surface and the downhole systems so that the equipment can be controlled and telemetry can be collected. The communication path between the surface and the control station 118 and between the control station 118 and the downhole apparatuses can be wired and/or wireless”).

In regards to claim 24, Wang further discloses: wherein the well testing tool further comprises a pressure sensor (at least 122b, as shown in at least figure 1) coupled to the housing and positioned between the first packer (at least 112) and the second packer (at least 114), the pressure sensor configured to monitor a pressure in an annulus between the first packer and second packer and between the second selectively controllable valve and a wall of the wellbore (at least paragraph [0027] and figure 1 introduces “…the lower zone can be tested individually and independently of the upper zone by, for example, using test equipment 122b and/or 122c to take measurements of pressure and flow and samples of the fluid to determine its composition”).

In regards to claim 25, Wang further discloses: a second pressure sensor (at least 122a) coupled to the housing and positioned uphole of the first packer (at least 112), the second pressure sensor configured to monitor a pressure in the annulus uphole of the first packer (at least paragraph [0025] and figure 1 introduces “…upper subsystem 116 further includes remotely controllable test equipment 122a, such as a fluid analyzer, flow meter, pressure gauges and a sampler carrier as examples”); and a third pressure sensor (at least 122c) coupled to the housing and positioned downhole of the second packer (at least 114), the third pressure sensor configured to monitor a pressure in the annulus downhole of the second packer (at least paragraph [0027] and figure 1 introduces “…the lower zone can be tested individually and independently of the upper zone by, for example, using test equipment 122b and/or 122c to take measurements of pressure and flow and samples of the fluid to determine its composition”).

In regards to claim 28, Wang discloses: A well testing tool (at least paragraphs [0004, 0024-0025] and figure 1 introduces the unlabeled well testing tool comprising of at least 114, 120, 122, 124, as shown in at least figure 1) for use in a wellbore (at least abstract and paragraph [0004] introduces “…a method for testing a subterranean formation intersected by a well that includes running a test string into the well…”; “…Embodiments also include a system to perform a test in a hydrocarbon well”), the well testing tool comprising: 
	a first packer (at least 112) and a second packer (at least 114) circumscribing a portion of a housing (the housing comprises of the radially outer tubing(s)/casing(s)/shell(s) coupled to form the well testing tool) of the well testing tool (as shown in at least figure 1), the first packer and the second packer configured to selectively engage and seal against a wall of the wellbore (at least paragraph [0023-0027] introduces setting the packer(s), as further depicted within figure 1); 
	a first selectively controllable radial valve (at least 120; at least paragraph [0025] introduces “…a main valve 120 that serves to permit or to prevent the flow of hydrocarbon fluid from the lower zones to the upper subsystem 116. This main valve 120 can be, for example, a dual-valve, made of a ball valve and a sleeve valve, such as the Intelligent Remote Dual Valve tool available from Schlumberger”) uphole of the first packer to selectively communicate fluid between a central bore of the housing and an annulus (area between the downhole tool and wellbore wall, as shown in at least figure 1) uphole of the first packer (at least paragraphs [0027-0029] introduces opening and closing element 120 to allow for flow fluid between the central bore and the annulus formed uphole of the first packer), the annulus being between the well testing tool and the wall of the wellbore (as shown in at least figure 1); 
	a second selectively controllable radial valve (at least 132; at least paragraph [0026] introduces “…the flow subs 126 and 130 can be replaced with flow valves for testing. It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; at least paragraphs [0027-0028] introduces controlling the valve 132 to open or close) between the first packer (at least 112) and the second packer (at least 114) to selectively communicate fluid between the central bore and the annulus between the first packer and the second packer (at least paragraphs [0023-0030] introduces “fluid from the lower zone 106 flows into the inner tubing through a flow port 136 of the flow sub 126 and then out of the flow ports of the intermediate valve 132 into the inner annulus between the casing 110 and the upper portion of the inner tubing, and then into the flow port 138 of the flow sub 130 and into the upper portion of the inner tubing”); 
	a second selectively controllable longitudinal valve (at least 126) downhole of the second packer to selectively plug the central bore from fluid flow along the central bore (at least paragraphs [0023-0030] and figure 1 introduces “…the flow subs 126 and 130 can be replaced with flow valves for testing. It should further be understood that the intermediate valve 132 and any test valves can be any type of suitable valve, including ball valves as another example”; Examiner notes that element 126 allows for fluid flow along the central bore of the well testing tool); 
	a pressure sensor (at least 122b) coupled to the housing and positioned between the first packer and the second packer (as shown in at least figure 1), the pressure sensor configured to monitor a pressure in an annulus between the first packer and second packer and between the second selectively controllable valve and a wall of the wellbore (at least paragraph [0027] and figure 1 introduces “…the lower zone can be tested individually and independently of the upper zone by, for example, using test equipment 122b and/or 122c to take measurements of pressure and flow and samples of the fluid to determine its composition”); and 
	However, Wang appears to be silent in regards to: a first selectively controllable longitudinal valve uphole of the first packer to selectively plug the central bore from fluid flow along the central bore;
	a controller communicatively coupled to the packer(s), valve(s), and sensor(s), the controller configured to selectively activate the packer(s), valve(s), and sensor(s) according to a pre-programmed testing sequence.
	Nonetheless, the teachings of McKee introduces a downhole straddle packer tool comprising a plurality of valves therein to allow for controlling fluid flow during at least testing within wellbore (as disclosed in at least abstract and paragraphs [0044 & 0048]). McKee discloses: activating a first selectively longitudinal valve (at least 52) positioned uphole of the first packer (at least 28) to allow fluid flow through the central bore at the first selectively controllable longitudinal valve (at least paragraphs [0032-0033, 0042, 0044, 0048] and figures 1 & 5 introduces two longitudinal valves, at least 52, 48, which are used in the downhole straddle packer tool for controlling fluid flow within the central bore valve(s)).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang to include the teachings of McKee, by modifying the downhole straddle packer tool taught by Wang to include for activating a first selectively longitudinal valve positioned uphole of the first packer to allow fluid flow (at least abstract).
	Furthermore, Wang in view of McKee appears to be silent in regards to: a controller communicatively coupled to the packer(s), valve(s), and sensor(s), the controller configured to selectively activate the packer(s), valve(s), and sensor(s) according to a pre-programmed testing sequence.
	The teachings of Berger disclose a downhole testing tool for testing the conditions (i.e. fluid analysis, downhole pressure, etc.) of the wellbore in question. Berger discloses: a controller communicatively coupled to the packer(s), valve(s), and sensor(s), the controller configured to selectively activate the packer(s), valve(s), and sensor(s) according to a pre-programmed testing sequence (at least column 10, line 43- column 12, line 27 introduces “…controller 102 can also contain a pre-programmed sequence of steps based on pre-determined criteria. Therefore, as the down hole data, such as pressure, resistivity, flow rate, viscosity, density, spectral analysis or other data from an optical sensor, or dielectric constants, are received, the microprocessor/controller would automatically send command signals via the controller to manipulate the various valves and pumps”; controller 102 is communicatively coupled to valves and pumps within the downhole testing tool to allow for actuation of packers and allow fluid flow therein for wellbore operational purposes).	
(at least column 1, lines 26-30).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2018/0051535 A1; herein “Wang”) in view of McKee et al. (US Publication 2004/0163811 A1; herein “McKee”) with the teachings of Berger et al. (US Patent 6,581,455 B1; herein “Berger”).

In regards to claim 22, Wang discloses: the first packer, the second packer, the first selectively controllable radial valve, the second selectively controllable radial valve, the first selectively controllable longitudinal valve, and the second selectively controllable longitudinal valve (as disclosed in claim 13 above).
	However, Wang in view of McKee appears to be silent in regards to: comprising a controller communicatively coupled to the packer(s) and valve(s), the controller configured to selectively activate the packers and valves according to a pre-programmed testing sequence.
controller communicatively coupled to the packers and valves, the controller configured to selectively activate the packer(s) and valve(s) according to a pre-programmed testing sequence (at least column 10, line 43- column 12, line 27 introduces “…controller 102 can also contain a pre-programmed sequence of steps based on pre-determined criteria. Therefore, as the down hole data, such as pressure, resistivity, flow rate, viscosity, density, spectral analysis or other data from an optical sensor, or dielectric constants, are received, the microprocessor/controller would automatically send command signals via the controller to manipulate the various valves and pumps”; controller 102 is communicatively coupled to valves and pumps within the downhole testing tool to allow for actuation of packers and allow fluid flow therein for wellbore operational purposes).	
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of McKee to include the teachings of Berger, by modifying the downhole testing tool taught by Wang in view of McKee to include for a controller communicatively coupled to the packer(s) and valve(s), the controller configured to selectively activate the packers and valves according to a pre-programmed testing sequence taught by Berger to allow for isolating a downhole reservoir, and testing the reservoir formation and fluid (at least column 1, lines 26-30).

Claims 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2018/0051535 A1; herein “Wang”) in view of McKee et al. (US Publication 2004/0163811 A1; herein “McKee”) with the teachings of Berger et al. (US Patent 6,581,455 B1; herein “Berger”) and Branson, Jr. et al. (US Patent 6,142,229; herein “Branson, Jr.”).

In regards to claim 23, Wang discloses the well testing tool (as disclosed in claim 22 above).
	However, Wang in view of McKee and Berger appear to be silent in regards to: wherein the well testing tool comprises a downhole logic tool coupled to the well tool and comprising the controller, the downhole logic tool comprising interlocks configured to prevent activation of a component of the well tool out of sequence from the pre-programmed testing sequence.
	The teachings of Branson, Jr. introduce a downhole system comprising valves for purposes of controlling downhole fluid flow. Branson, Jr. discloses using PLC 50 coupled to the well testing tool comprising of at least valve 46 to remotely control the opening and closing of the valve during wellbore operations. The control system used therein allows for smart controlling of the various element(s) within the wellbore tool which will “…improve the production operations and trouble shooting capabilities”. Furthermore, “…control valves discussed in the present control system 42, for example, could be smart valves having their own microprocessor and interface, and being equipped with self diagnostics, remote calibration and other operating features which facilitate more accurate remote operation and control” (see at least column 5, line 41- column 6, line 8). Examiner notes that the control system disclosed in the teachings of Branson, Jr. inherently have a pre-programmed testing sequence in place to essentially control the various controllable downhole elements (i.e. valves), so they are controlled optimally. The smart feature disclosed therein allows for “interlocks” to occur to shut down actuation of certain valve(s) when needed in light of the pre-programming.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of McKee and Berger to include the teachings of Branson, Jr., by modifying the downhole well testing tool comprising of valve(s) taught by Wang in view of McKee and Berger to include for a downhole logic tool coupled to the well tool and comprising the controller, where the downhole logic tool comprises interlocks configured to prevent activation of a component of the well tool out of sequence from the pre-programmed testing sequence taught by Branson, Jr. to allow for self diagnostics, remote calibration and other operating features which facilitate more accurate remote operation and control (at least abstract and column 5, line 41- column 6, line 8).

In regards to claim 29, Wang discloses the well testing tool (as disclosed in claim 22 above).
	However, Wang in view of McKee and Berger appear to be silent in regards to: wherein the well testing tool comprises a downhole logic tool coupled to the well tool and comprising the controller, the downhole logic tool comprising interlocks configured 
	The teachings of Branson, Jr. introduce a downhole system comprising valves for purposes of controlling downhole fluid flow. Branson, Jr. discloses using PLC 50 coupled to the well testing tool comprising of at least valve 46 to remotely control the opening and closing of the valve during wellbore operations. The control system used therein allows for smart controlling of the various element(s) within the wellbore tool which will “…improve the production operations and trouble shooting capabilities”. Furthermore, “…control valves discussed in the present control system 42, for example, could be smart valves having their own microprocessor and interface, and being equipped with self diagnostics, remote calibration and other operating features which facilitate more accurate remote operation and control” (see at least column 5, line 41- column 6, line 8). Examiner notes that the control system disclosed in the teachings of Branson, Jr. inherently have a pre-programmed testing sequence in place to essentially control the various controllable downhole elements (i.e. valves), so they are controlled optimally. The smart feature disclosed therein allows for “interlocks” to occur to shut down actuation of certain valve(s) when needed in light of the pre-programming.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of McKee and Berger to include the teachings of Branson, Jr., by modifying the downhole well testing tool comprising of valve(s) taught by Wang in view of McKee and Berger to include for a downhole logic tool coupled to the well tool and comprising the controller, where the downhole logic tool (at least abstract and column 5, line 41- column 6, line 8).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2018/0051535 A1; herein “Wang”) in view of McKee et al. (US Publication 2004/0163811 A1; herein “McKee”) with the teachings of Gisolf et al. (US Publication 2015/0176376 A1; herein “Gisolf”).

In regards to claim 26, Wang discloses: wherein the well testing tool further comprises: a sleeve valve (at least sleeve portion of 120), the sleeve valve configured to selectively flow fluid between the central bore and a portion of the annulus (at least paragraphs [0023-0030] introduces “…a main valve 120 that serves to permit or to prevent the flow of hydrocarbon fluid from the lower zones to the upper subsystem 116. This main valve 120 can be, for example, a dual-valve, made of a ball valve and a sleeve valve, such as the Intelligent Remote Dual Valve tool available from Schlumberger”).
	However, Wang in view of McKee appears to be silent in regards to: wherein the well testing tool further comprises: a backup packer positioned uphole of the first packer and configured to selectively engage and seal against the wall of the wellbore; and a backup valve positioned between the first packer and the backup packer, the backup the backup packer.
	The teachings of Gisolf introduces well testing tool for testing multiple zones within the wellbore. Gisolf discloses: wherein the well testing tool (at least 200) further comprises: a backup packer (at least 206) positioned uphole of the first packer (at least 202, as shown in at least figure 2) and configured to selectively engage and seal against the wall of the wellbore (at least paragraphs [0037-0038] introduces “…one or more of the intervals 212, 214, and 216 may be formed when the packers 202, 204, 206, and 208 are expanded and abutting a wellbore well”); and a backup valve (at least 264) positioned between the first packer (at least 202) and the backup packer (at least 206), the backup valve configured to selectively flow fluid between the central bore and a portion of the annulus (i.e. area between the tool 200 and the wellbore wall) between the first packer and the backup packer (at least paragraph [0038] and figure 2 introduces “The fifth valve 264 may be operably coupled to the port 234, thereby selectively enabling fluid flow through the port 234 of the second interval 214. The sixth valve 265 may be operably coupled to the port 236, thereby selectively enabling fluid flow through the port 236 of the third interval 216”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of McKee to include the teachings of Gisolf, by modifying the well testing tool comprising valves and packers taught by Wang in view of McKee to include for a backup packer positioned uphole of a first packer and configured to selectively engage and seal against the wall of the wellbore; and a backup (at least paragraph [0003]).

In regards to claim 27, Wang discloses: wherein the well testing tool further comprises: a sleeve valve (at least sleeve portion of 120), the sleeve valve configured to selectively flow fluid between the central bore and a portion of the annulus (at least paragraphs [0023-0030] introduces “…a main valve 120 that serves to permit or to prevent the flow of hydrocarbon fluid from the lower zones to the upper subsystem 116. This main valve 120 can be, for example, a dual-valve, made of a ball valve and a sleeve valve, such as the Intelligent Remote Dual Valve tool available from Schlumberger”).
	However, Wang in view of McKee appear to be silent in regards to: wherein the well testing tool further comprises: a backup packer positioned downhole of the second packer and configured to selectively engage and seal against the wall of the wellbore; and a backup valve positioned between the second packer and the backup packer, the backup valve configured to selectively flow fluid between the central bore and a portion of the annulus between the second packer and the backup packer.
	The teachings of Gisolf introduces well testing tool for testing multiple zones within the wellbore. Gisolf discloses: wherein the well testing tool (at least 200) further comprises: a backup packer (at least 2018) positioned downhole of the second packer (at least 204, as shown in at least figure 2) and configured to selectively engage and (at least paragraphs [0037-0038] introduces “…one or more of the intervals 212, 214, and 216 may be formed when the packers 202, 204, 206, and 208 are expanded and abutting a wellbore well”); and a backup valve (at least 265) positioned between the second packer (at least 204) and the backup packer (at least 208), the backup valve configured to selectively flow fluid between the central bore and a portion of the annulus (i.e. area between the tool 200 and the wellbore wall) between the second packer and the backup packer (at least paragraph [0038] and figure 2 introduces “The fifth valve 264 may be operably coupled to the port 234, thereby selectively enabling fluid flow through the port 234 of the second interval 214. The sixth valve 265 may be operably coupled to the port 236, thereby selectively enabling fluid flow through the port 236 of the third interval 216”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wang in view of McKee to include the teachings of Gisolf, by modifying the well testing tool comprising valves and packers taught by Wang in view of McKee to include for a backup packer positioned uphole of a second packer and configured to selectively engage and seal against the wall of the wellbore; and a backup valve positioned between the second packer and the backup packer, where the backup valve is configured to selectively flow fluid between the central bore and a portion of an annulus between the second packer and the backup packer taught by Gisolf to at least regions for collection of formation fluids (at least paragraph [0003])..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676